ramona l mitchell petitioner v commissioner of internal revenue respondent docket no filed date in p contributed a conservation_easement over acres of unimproved land to a qualified_organization the pur- chase of the unimproved land was seller financed after a downpayment p executed a promissory note for the remaining payments secured_by a deed_of_trust on the unim- proved land p failed to have the mortgagee subordinate the deed_of_trust to the conservation_easement deed until two years later in p claimed a charitable_contribution_deduction on her federal_income_tax return sec_170 allows a deduction for a qualified conservation contribu- tion a qualified_conservation_contribution must be made exclusively for conservation purposes sec_170 a contribution shall not be treated as exclusively for conserva- tion purposes unless the conservation_purpose is protected in perpetuity sec_170 pursuant to sec_1 170a- g income_tax regs no deduction is permitted for an verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the qualified_organization to enforce the conservation pur- poses of the gift in perpetuity p argues she has met the requirements of sec_1_170a-14 income_tax regs and is eligible for a charitable_contribution_deduction under sec_170 r argues that p failed to have the mortgagee subordinate his deed_of_trust to the conservation_easement deed and therefore failed to meet the requirements of sec_1_170a-14 income_tax regs and sec_170 as part of p’s argument that she has met the requirements of sec_1_170a-14 income_tax regs p raises an issue of first impression whether we must consider the so-remote-as- to-be-negligible standard of sec_1_170a-14 income_tax regs in determining whether p satisfied the requirements of sec_1_170a-14 income_tax regs held the so-remote- as-to-be-negligible standard of sec_1_170a-14 income_tax regs does not apply to determine whether p satisfied the requirements of sec_1_170a-14 income_tax regs held further p has not met the requirements of sec_1 170a- g income_tax regs and is not eligible for the chari- table contribution deduction under sec_170 for held further p is not liable for the accuracy-related_penalty under sec_6662 larry d harvey for petitioner miles b fuller steven i josephy and joseph a peters for respondent haines judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy- related penalty under sec_6662 and d of dollar_figure for the issues for decision after concessions are whether petitioner is entitled to a charitable_contribution_deduction with respect to the conservation_easement she granted to montezuma land conservancy conservancy if petitioner is entitled to a charitable_contribution_deduction the amount of the deduction and whether petitioner is liable for the accuracy-related_penalty under sec_6662 and d or alternatively if we determine petitioner is entitled to a charitable_contribution_deduction whether she is liable unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent first asserted that petitioner is liable for the accuracy-related_penalty in his an- swer should we find in favor of petitioner on the first issue below respondent claims she is liable for a gross_valuation_misstatement penalty under sec_6662 of dollar_figure for verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports for the gross_valuation_misstatement penalty under sec_6662 and h findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed her petition she lived in colo- rado charles mitchell his wife ramona l mitchell and their son blake mitchell mitchells resided in mancos colorado a ranching community established in mancos is between cortez colorado miles to the west and durango colorado miles to the east highway at the base of the san juan mountains and known as the san juan skyway connects the three towns the towns are in the southwest corner of colorado in the four corners area where the boundaries of colorado new mexico arizona and utah meet the town of mancos is in the northern part of mancos valley charles had owned a business in the town which began as a manufacturer of matches but eventually evolved into a manufacturer of erosion and flood control products charles had tried to buy acres of ranchland in the southern part of the mancos valley from clyde sheek for over years the ranchland was approximately eight miles by road south of the town of mancos in sheek finally agreed to sell the northerly 105-acre parcel to the mitchells for dollar_figure the parcel was unim- proved ie it had no buildings only partial fencing no utili- ties and no domestic water access was from a two-lane gravel road maintained by the county the land had been used by sheek to graze cattle and was not in good condition when the mitchells purchased it the property also was used by wildlife for habitat the mitchells installed a two-inch water line from the northern boundary of the 105-acre parcel in with elec- trical lines added in the mancos river channel running through the property was protected from further erosion and fields were improved blake and his wife melody built a home on the 105-acre parcel in subse- montezuma county assessors records describe the parcel as acres the land records de- scribe it a sec_105 acres we will use acres for purposes of the opinion verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner quently a by 100-foot shop and a 900-square-foot guest- house were built on the parcel in charles sold his business he again approached sheek to buy the remaining acres bordering the south boundary of the 105-acre parcel bought in sheek agreed to sell the 351-acre parcel in for dollar_figure he did not want all cash he wanted retirement income con- sequently after a downpayment of dollar_figure the balance of dollar_figure was to be paid in installments of dollar_figure per year plus interest a promissory note was signed and secured_by a deed_of_trust recorded in the records of montezuma county colorado in date as a result of the two purchases the mitchells owned acres of ranchland in the southern portion of the mancos valley lone canyon ranch the south and west sides of the lone canyon ranch are bordered by the mesa verde national park park where the anasazi people the cliffdwellers had their communities a portion of the ranch is actually within the park to the south also is ute indian land and to the east is bureau of land management land and a privately owned ranch charles and petitioner built their own home at lone canyon ranch in and charles began having health problems in date the mitchells formed c l mitchell properties l l l p a family limited_partnership partnership lone canyon ranch was transferred to the partnership subject_to the deed_of_trust as were other investments including a rental prop- erty and cash and securities although charles was named the general_partner it soon became evident that he could not carry out his management duties consequently blake took over the management duties charles eventually died of his illness in on date the partnership granted a con- servation easement on the south acres of unimproved land to conservancy the parties executed a deed of con- servation easement in gross at the time the easement was granted the deed_of_trust securing the debt to sheek was not subordinated to the conservation_easement held by conser- vancy from to the partnership had the money to the name of the limited_partnership was changed at a later date to lone canyon ranch limited_liability limited_partnership verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports pay off the promissory note which the deed_of_trust secured at any time there were no lawsuits potential or otherwise all bills were paid payments on the promissory note to sheek were current and casualty insurance was in place two years after the conservation_easement was granted sheek agreed to subordinate his deed_of_trust to the con- servation easement but received no consideration for the subordination on date sheek signed the subordination to deed of conservation_easement in gross subordination agreement in the mitchells hired william b love appraisals inc love to appraise the conservation_easement granted to conservancy as of date love determined that the conservation_easement had a market_value of dollar_figure love issued an appraisal report for the partnership on feb- ruary love appraisal the partnership claimed a dollar_figure charitable_contribution_deduction which flowed through to its two partners charles and petitioner equally charles and petitioner claimed a dollar_figure charitable con- tribution deduction on their joint federal_income_tax return dated date return charles and peti- tioner attached form_8283 noncash charitable contribu- tions to their return along with a copy of the love appraisal a notice_of_deficiency was mailed to petitioner on date disallowing her charitable_contribution deduc- tion respondent determined that petitioner had not met the requirements of sec_170 alternatively respondent deter- mined that if petitioner had met the requirements of sec_170 the amount of the charitable_contribution_deduction was dollar_figure petitioner timely filed a petition with this court on date opinion the issues before this court are whether petitioner made a qualified_conservation_contribution to conservancy and if so whether she substantiated the reported charitable con- tribution deduction in the manner required by sec_5 because of limitations on itemized_deductions claimed on schedule a itemized_deductions only dollar_figure of the charitable_contribution_deduction could be claimed on the return respondent in his pretrial memorandum concedes that if a charitable_contribution_deduction is allowed the amount of the deduction is dollar_figure verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner f if we find that petitioner made a qualified con- servation contribution and that she substantiated it we then must determine its value finally we must determine whether petitioner is liable for certain penalties under sec_6662 i qualified_conservation_contribution a taxpayer is generally allowed a deduction for any chari- table contribution made during the taxable_year sec_170 a charitable_contribution is a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs while a taxpayer is generally not allowed a charitable_contribution_deduction for a gift of property con- sisting of less than an entire_interest in that property an exception is made for a qualified_conservation_contribution see sec_170 b iii a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes sec_170 see also sec_1_170a-14 income_tax regs respondent concedes that there was a contribution of a qualified_real_property_interest and that at the time of the contribution the conservancy was a qualified organiza- tion under sec_170 therefore we focus on the third requirement ie whether petitioner’s contribution of the conservation_easement to conservancy was exclusively for conservation purposes a contribution is made exclusively for conservation pur- poses only if it meets the requirements of sec_170 124_tc_258 aff ’d 471_f3d_698 6th cir sec_170 provides that a contribution shall not be treated as exclusively for con- servation purposes unless the conservation_purpose is pro- tected in perpetuity sec_1_170a-14 income_tax regs elaborates on the enforceability-in-perpetuity require- ment paragraph g provides generally that in order for a conservation_easement to be enforceable in perpetuity the verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports interest in the property retained by the donor must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation the various subpara- graphs of paragraph g set forth many of these legally enforceable restrictions paragraph g addresses mortgages and in pertinent part provides that no deduction will be permitted for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the donee organization to enforce the con- servation purposes of the gift in perpetuity paragraph g is entitled remote future event and addresses events that may defeat the property interest that has passed to the donee organization it provides that a deduction will not be disallowed merely because on the date of the gift there is the possibility that the interest will be defeated so long as on that date the possibility of defeat is so remote as to be negligible paragraph g is entitled extinguishment and recog- nizes that after the donee organization’s receipt of an interest in property an unexpected change in the conditions surrounding the property can make impossible or impractical the continued use of the property for conservation purposes subdivision i of paragraph g provides that those pur- poses will nonetheless be treated as protected in perpetuity if the restrictions limiting use of the property for conserva- tion purposes are extinguished by judicial proceeding and all of the donee’s proceeds from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution subdivision ii of paragraph g is entitled proceeds and in pertinent part provides for a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conservation restric- tion gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the propor- tionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time for purposes of this paragraph g ii that proportionate value of the donee’s property rights shall remain constant accordingly when a change in verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner conditions gives rise to the extinguishment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale exchange or involuntary_conversion of the subject property must be entitled to a portion of the proceeds at least equal to that proportionate value of the perpetual conservation restriction respondent argues that petitioner’s conservation_easement was not protected in perpetuity and thus it is not a qualified_conservation_contribution specifically respondent argues that petitioner failed to satisfy the requirements of sec_1_170a-14 income_tax regs subordination regula- tion and sec_1_170a-14 income_tax regs pro- ceeds regulation we will address each of these arguments in turn a whether petitioner satisfied the requirements of the subordination regulation respondent argues that the conservation_purpose of the donated property is not protected in perpetuity because peti- tioner failed to meet the requirements of the subordination regulation which required sheek to subordinate his deed_of_trust to the deed of conservation_easement petitioner argues that sheek entered into a subordination agreement in which complies with the requirements of the subordination regulation petitioner also argues that in determining whether the requirements of the subordination regulation are met this court must consider the so-remote-as-to-be-neg- ligible standard in sec_1_170a-14 income_tax regs finally petitioner argues that she entered into an oral agree- ment with sheek with respect to the use of lone canyon ranch and that the oral agreement provides the necessary protection required by sec_170 whether petitioner’s obtaining a subordination agree- ment in satisfies the requirements of the sub- ordination regulation petitioner claims her grant of a conservation_easement to conservancy satisfies the requirements of the subordination regulation because sheek subordinated his deed_of_trust to conservancy’s deed of conservation_easement in peti- tioner argues that it is irrelevant that the subordination agreement was signed almost two years after the grant of the verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports conservation_easement because the subordination regulation has no requirement as to when the mortgagee must subordi- nate its claim to that of the donee organization respondent argues that in order to comply with the requirements of the subordination regulation the mortgagee’s rights in the prop- erty must be subordinate to the conservation_easement on the date the conservation_easement is granted we agree with respondent though the subordination regulation is silent as to when a taxpayer must subordinate a preexisting mortgage on donated property we find that the regulation requires that a subordination agreement be in place at the time of the gift in order to be eligible for the charitable_contribution deduc- tion for petitioner had to meet all the requirements of sec_170 and the underlying regulations including the requirement that the sheek deed_of_trust be subordinate to the conservation_easement deed_of_trust see sec_1 170a- g income_tax regs sheek did not subordinate his deed_of_trust to the conservation_easement deed_of_trust until date had petitioner defaulted on the promis- sory note before that date sheek could have instituted fore- closure proceedings and eliminated the conservation ease- ment the conservation_easement was therefore not protected in perpetuity at the time of the gift as a result petitioner failed to meet the requirements of sec_170 and the underlying regulations for petitioner argues that notwithstanding the fact that sheek’s deed_of_trust took priority over the conservation_easement until date the conservation ease- ment was still protected in perpetuity because the probability of petitioner’s defaulting on her promissory note was so remote as to be negligible whether this court must consider the so-remote-as-to- be-negligible standard when determining whether petitioner satisfied the requirements of the subordi- nation regulation petitioner argues that we must read the subordination regulation in tandem with the so-remote-as-to-be-negligible standard of sec_1_170a-14 income_tax regs she argues that the probability of her defaulting on the sheek verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner promissory note on date was so remote as to be negligible thus petitioner argues that possibility should be disregarded under so-remote-as-to-be-negligible standard in determining whether the conservation_easement is enforceable in perpetuity respondent argues that the so- remote-as-to-be-negligible standard irrelevant to our inquiry we agree with respondent the is a prior caselaw this court has previously considered on a number of occa- sions taxpayer arguments about the applicability of sec_1_170a-14 income_tax regs to the rest of para- graph g 136_tc_294 kaufman ii 134_tc_182 kaufman i carpenter v commissioner tcmemo_2012_1 simmons v commissioner tcmemo_2009_208 aff ’d 646_f3d_6 d c cir in kaufman ii the taxpayers contributed to a donee organization a facade easement on a single-family rowhouse which they owned in a historic preservation district in boston at the time of contribution the property was subject_to a mortgage which entitled the mortgagee to a prior claim to all proceeds of condemnation and to all insurance proceeds resulting from any casualty of the property the taxpayers claimed a charitable_contribution_deduction equal to the value they assigned to the facade easement the commis- sioner disallowed the deduction because the taxpayers had failed to meet the requirement of sec_1_170a-14 income_tax regs that the charity receive a proportionate share of proceeds following judicial extinguishment of the facade easement and a subsequent sale of the property the taxpayers argued that sec_1_170a-14 income_tax regs should be read in tandem with sec_1 170a- g income_tax regs the taxpayers hypothesized a very low probability of occurrence of a set of events that would deprive the charity of its proportional share of pro- ceeds following judicial extinguishment of the facade ease- ment and subsequent sale of the property they concluded that the possibility of such deprivation was so remote as to be negligible and thus had to be disregarded under the so- verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports remote-as-to-be-negligible standard in determining whether the facade easement was enforceable in perpetuity this court found that the so-remote-as-to-be-negligible standard does not modify sec_1_170a-14 income_tax regs specifically we held that i t is not a question as to the degree of improbability of the changed condi- tions that would justify judicial extinguishment of the restrictions nor is it a question of the probability that in the case of judicial extinguishment following an unexpected change in conditions the proceeds of a condemna- tion or other sale would be adequate to pay both the bank and the charity as we said in kaufman i t c pincite the require- ment in sec_1_170a-14 income_tax regs that the charity be entitled to its proportionate share of the proceeds is not condi- tional petitioners cannot avoid the strict requirement in sec_1 170a- g ii income_tax regs simply by showing that they would most likely be able to satisfy both their mortgage and their obligation to the charity kaufman ii t c pincite in carpenter the taxpayers contributed to a donee organization a conservation_easement on open land in colo- rado the conservation_easement deed allowed the parties to extinguish the conservation_easement by mutual written_agreement if circumstances arose in the future that would render the purpose of the conservation_easement impossible to accomplish the taxpayers claimed a charitable contribu- tion deduction equal to the value they assigned to the con- servation easement the commissioner disallowed the deduc- tion because the taxpayers had failed to meet the require- ment of sec_1_170a-14 income_tax regs that the conservation_easement be extinguished by a judicial pro- ceeding the taxpayers argued that sec_1_170a-14 income_tax regs should be read in tandem with sec_1_170a-14 income_tax regs they claimed that the conditions necessary for extinguishment of the conservation_easement were not possible or the possibility was so remote as to be negligible thus the taxpayers argued that the possibility of extinguishment by mutual agreement of the parties had to be disregarded under the so-remote-as-to-be- negligible standard in determining whether the conservation_easement was enforceable in perpetuity this court relying on its previous holding in kaufman ii found that the so- verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner remote-as-to-be-negligible standard does not modify sec_1_170a-14 income_tax regs at least one court has applied the so-remote-as-to-be-neg- ligible standard to find that a gift of a facade easement was protected in perpetuity in simmons the taxpayer contrib- uted to a donee organization a facade easement on two rowhouses which the taxpayer owned in washington d c at the time of contribution the properties were subject_to a mortgage the conservation_easement deed provided that the mortgagees subordinate their rights in the properties to the right of the donee and its successors or assigns to enforce the conservation purposes of the easements in perpetuity the deed also provided that nothing contained in the deed should be construed to limit the donee’s right to give its consent to changes in the facade or to abandon some or all of its rights under the deed the taxpayers claimed a charitable contribu- tion deduction equal to the value they assigned to the facade easements and the commissioner disallowed that deduction first the commissioner argued that the taxpayer had failed to meet the conservation_purpose described in sec_170 because the donee organization had the right not to exercise its obligations under the easement second the commissioner argued that the requirements of sec_1_170a-14 income_tax regs had not been met because the restrictions on the easement allowed the donee organiza- tion to consent to changes in the facades finally the commissioner argued that the taxpayer was not entitled to the charitable_contribution_deduction because she failed to subordinate the mortgage on the property as required by the subordination regulation we held that the easements granted to the donee organiza- tion were valid conservation easements the donee’s right to consent to changes in the facades was subject_to local state and federal_law sec_1_170a-14 income_tax regs specifically allows a donation to satisfy the conservation pur- pose test even if future development is allowed as long as that future development is subject_to local state and fed- eral laws and regulations further we held that the taxpayer had satisfied the requirements of the subordination regula- tion because the mortgagees had agreed to subordinate their interest in the property within the conservation_easement deed we however did not address the commissioner’s argu- verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports ment that the taxpayer failed to meet the conservation pur- pose because the donee organization had the right to not exercise its obligations under the easements the commissioner appealed arguing once again that the conservation_easement was not protected in perpetuity because the donee organization was free to abandon its right to enforce the restrictions set out in the deed 646_f3d_6 the court_of_appeals for the district of columbia circuit found that the commissioner had not shown the possibility that the donee would actually abandon its rights the court_of_appeals noted that the donee had been monitoring easements since yet the commissioner had failed to point to a single instance where the donee had abandoned its right to enforce those easements relying on the so-remote-as-to-be-negligible standard the court_of_appeals rejected the commissioner’s argument that the con- tribution failed the perpetuity requirement because it had concluded that the possibility the donee would abandon the conservation_easement was so remote as to be negligible id pincite b our case as discussed above this court has previously decided that the so-remote-as-to-be-negligible standard should not be applied when determining whether a taxpayer has met the requirement of sec_1_170a-14 and ii income_tax regs see 136_tc_294 carpenter v commis- sioner tcmemo_2012_1 however the so-remote-as-to-be- negligible standard has been used to determine whether a conservation deed which allows a donee organization to abandon its rights under the deed is a gift in perpetuity see 646_f3d_6 we are now pre- sented with an issue of first impression whether we must consider the so-remote-as-to-be-negligible standard in deter- mining whether petitioner satisfied the subordination regula- tion we briefly discussed the promulgation of sec_1 170a- income_tax regs in kaufman ii we found that t he drafters of sec_1_170a-14 income_tax regs undoubtedly understood the difficulties if not impossibility under state common or statutory law of making a conservation restriction perpetual they verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner required legally enforceable restrictions preventing inconsistent use by the donor and his successors in interest see sec_1_170a-14 income_tax regs they defused the risk presented by potentially defeasing events of remote and negligible possibility see sec_1_170a-14 income_tax regs they did not however consider the risk of mortgage fore- closure per se to be remote and negligible and required subordination to protect from defeasance see sec_1_170a-14 income_tax regs kaufman ii t c pincite emphasis added the drafters of sec_1_170a-14 income_tax regs saw taxpayers defaulting on their mortgages as more than a remote possibility therefore they drafted a specific provision which would absolutely prevent a default from destroying a conservation easement’s grant in perpetuity similarly the drafters included sec_1_170a-14 and ii income_tax regs to address similar albeit different concerns we refused to apply the so-remote-as-to-be-neg- ligible standard in both carpenter and kaufman ii both were cases where the taxpayer attempted to use the so- remote-as-to-be-negligible standard to avoid a specific requirement of the regulations ie the judicial proceeding requirement of sec_1_170a-14 income_tax regs and the proceeds requirement of sec_1_170a-14 income_tax regs though the court_of_appeals for the district of columbia circuit applied the so-remote-as-to-be-negligible standard in simmons that case is distinguishable from our case the court_of_appeals applied the so-remote-as-to-be-negligible standard to defeat a general argument made by the commis- sioner as to the conservation easement’s grant in perpetuity the standard was not used to defeat a specific subparagraph of sec_1_170a-14 income_tax regs as petitioner argues in our case given our prior rulings in this area we find that the subordination regulation should not be read in tandem with the so-remote-as-to-be-negligible standard in other words petitioner cannot avoid meeting the strict requirement of the subordination regulation with respect to the sheek deed_of_trust by making a showing that the possibility of foreclosure on that deed_of_trust is so remote as to be negligible the requirements of the subordination regulation are strict requirements that may not be avoided by use of the so- remote-as-to-be-negligible standard verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports petitioner argues that kaufman ii is distinguishable from this case and instead we should follow this court’s ruling in simmons petitioner argues that simmons stands for the proposition that the subordination regulation must be read in tandem with the so-remote-as-to-be negligible standard as we have explained above simmons stands for no such thing the court_of_appeals never addressed the subordination regulation arguments raised in this court because this court in simmons held that the mortgage holder had subordinated its mortgage to the conservation_easement deed whether petitioner’s oral agreement with sheek pro- vided the necessary protection required by sec_170 petitioner finally argues that in an oral agreement with sheek the mitchells agreed that they would not subdivide or develop lone canyon ranch petitioner argues that these were the same rights relinquished under the conservation_easement deed_of_trust and thus the oral agreement protects the conservation_easement purpose in perpetuity as required by sec_170 and we disagree the oral agree- ment had no effect on sheek’s ability to foreclose on the prop- erty and extinguish the conservation agreement had peti- tioner defaulted on her promissory note thus the oral agreement fails to comply with the requirements of sec_1_170a-14 income_tax regs b whether petitioner satisfied the requirements of the proceeds regulation having found that petitioner failed to meet the require- ments of the subordination regulation we need not further determine whether petitioner satisfied the requirements of the proceeds regulation to make our decision having found that petitioner failed to comply with the requirements of the subordination regulation we find that petitioner did not make a qualified_conservation_contribution and thus is not eligible for a charitable_contribution_deduction for verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila mitchell v commissioner ii substantiation requirement and value of charitable con- tribution deduction having found that petitioner failed to comply with the requirements of the subordination regulation and thus is not eligible for a charitable_contribution_deduction under sec_170 we need not address respondent’s argument that peti- tioner failed to meet the substantiation requirements of sec_170 or inquire into the value of petitioner’s claimed charitable_contribution iii accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for sec- tion a and b imposes a accuracy-related pen- alty upon any underpayment_of_tax resulting from a substan- tial understatement of income_tax an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 however the commissioner bears the burden_of_proof with respect to any new_matter raised in the answer rule a because he first raised the issue in his answer respondent bears the burden_of_proof with respect to petitioner’s liability for the accuracy-related_penalty and must therefore prove that it is appropriate to impose that penalty respondent calculated that petitioner understated her income_tax by dollar_figure peti- tioner had reported tax of dollar_figure on her return the amount of the understatement was substantial because it exceeded the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure the accuracy-related_penalty is not imposed however with respect to any portion of the underpayment if the taxpayer can establish that she acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila united_states tax_court reports faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id we found all of petitioner’s witnesses to be credible and truthful petitioner attempted to comply with the require- ments for making a charitable_contribution of a conservation_easement petitioner hired an accountant and an appraiser however she inadvertently failed to obtain a subordination agreement from sheek that said upon being made aware of the need for a subordination agreement she promptly obtained one given the circumstances we find that peti- tioner acted with reasonable_cause and in good_faith there- fore we hold that petitioner is not liable for the accuracy- related penalty under sec_6662 for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule f verdate 0ct jun jkt po frm fmt sfmt v files mitchell sheila
